 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of April 18,
2011 by and among InspireMD, Inc., a Delaware corporation (the “Company”), and
each of the purchasers identified on the signature pages hereto and such
purchasers’ respective successors and assigns (individually, a “Purchaser” and
collectively, the “Purchasers”).
 
The parties hereto agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF COMMON STOCK
 
Section 1.01                      Purchase and Sale of Stock. Upon the following
terms and conditions, the Company shall issue and sell to each Purchaser, and
each Purchaser shall purchase from the Company, that number of shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), as is
set forth on each such Purchaser’s signature page hereto (collectively, the
“Shares”), at a price per share equal to $1.50. The Company and the Purchasers
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Rule 506 of
Regulation D or Regulation S, each as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”).
 
Section 1.02                      Warrants. The Company agrees to issue to each
Purchaser a Warrant in substantially the form attached hereto as Exhibit A (each
a “Warrant” and collectively, the “Warrants”), to purchase that number of shares
of Common Stock as is equal to fifty percent (50%) of the number of Shares
purchased by each such Purchaser hereunder. The Warrants shall have an initial
term of five (5) years from their issuance date and shall have an initial
exercise price per share equal to $1.80.
 
Section 1.03                      Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, that number of shares of
Common Stock equal to one hundred percent (100%) of the number of shares of
Common Stock as shall from time to time be sufficient to effect the exercise of
all of the Warrants then outstanding. Any shares of Common Stock issuable upon
exercise of the Warrants (and such shares when issued) are herein referred to as
the “Warrant Shares”. The Shares, the Warrants and the Warrant Shares are
sometimes collectively referred to as the “Securities.”
 
Section 1.04                      Closing; Delivery.
 
(a)           Initial Closing.  The closing of the purchase and sale of the
Shares and the Warrants hereunder (the “Initial Closing”) shall occur
concurrently with the execution of this Agreement by the Company and the
Purchasers. In particular, immediately following execution of this Agreement by
the Purchasers and the Company, each Purchaser shall transmit to Grushko &
Mittman, P.C., with offices at 515 Rockaway Avenue, Valley Stream, New York
11581 (the “Escrow Agent”), (i) via wire transfer of immediately available
funds, such Purchaser’s total purchase price hereunder, and (ii) such
Purchaser’s executed signature page to the Escrow Agreement, by and among the
Company, the Escrow Agent and the Purchasers (the “Escrow Agreement”), and the
Company shall (i) deliver to the Escrow Agent an originally executed Warrant for
each Purchaser to acquire that number of shares of Common Stock as is set forth
on such Purchaser’s signature page hereto and (ii) irrevocably instruct the
Company’s transfer agent, pursuant to the form of instruction letter attached
hereto as Exhibit C (the “Irrevocable Instructions to Transfer Agent”), to
deliver to each Purchaser a stock certificate for the number of Shares purchased
hereunder by each such Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Subsequent Sales.  The Company may sell up to 6,666,667 Shares,
including the Shares sold at the Initial Closing, to such Purchasers as it shall
select provided that the agreement for sale is executed not later than May 31,
2011 (each, an “Additional Closing”).  Any Purchasers at any Additional Closing
shall become a party to this Agreement and shall have the rights and obligations
hereunder.  At any Additional Closing, each Purchaser shall transmit to the
Escrow Agent, (i) via wire transfer of immediately available funds, such
Purchaser’s total purchase price hereunder, and (ii) such Purchaser’s executed
signature page to the Escrow Agreement, and the Company shall (i) deliver to the
Escrow Agent an originally executed Warrant for each Purchaser to acquire that
number of shares of Common Stock as is set forth on such Purchaser’s signature
page hereto and (ii) irrevocably instruct the Company’s transfer agent, pursuant
to the form of Irrevocable Instructions to Transfer Agent, to deliver to each
Purchaser a stock certificate for the number of Shares purchased hereunder by
each such Purchaser.  The Initial Closing and any Additional Closing are
collectively referred to as the “Closings.”)
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
Section 2.01                      Representations and Warranties of the Company.
The Company hereby represents and warrants to the Purchasers, as of the
applicable Closing, as follows:
 
(a)           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have material adverse effect on the
business, operations, assets, properties or financial condition of the Company
and its subsidiaries, taken as a whole, and/or any condition, circumstance, or
situation that would prohibit or otherwise interfere with the ability of the
Company to perform any of its obligations under the Transaction Documents (as
defined below) in any material respect (each, a “Material Adverse Effect”).
 
(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and the
Warrants (collectively, the “Transaction Documents”) and to issue and sell the
Shares and the Warrants in accordance with the terms hereof and otherwise carry
out its obligations thereunder. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. The Transaction Documents have been duly executed and delivered by the
Company. Each of the Transaction Documents constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)           Issuance of Shares. The Shares and the Warrants to be issued in
conformity with the terms of this Agreement have been duly authorized by all
necessary corporate action and the Shares, when paid for or issued in accordance
with the terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable. When the Warrant Shares are issued in accordance with the terms
of the Warrants, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, and the
holders shall be entitled to all rights accorded to a holder of Common Stock
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Warrants and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) conflict
with or violate any provision of the Company’s Amended and Restated Certificate
of Incorporation or Amended and Restated Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its properties or assets are bound or (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company are bound or affected, except, in all cases other than violations
pursuant to clause (i) above, for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.
 
(e)           Commission Documents, Financial Statements. The Common Stock of
the Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act from March 31, 2011 through the date hereof
(all of the foregoing including filings incorporated by reference therein being
referred to herein as the “Post-Share Exchange Commission Documents”).  To the
Company’s knowledge, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act from January 7,
2010 through March 30, 2011 (all of the foregoing including filings incorporated
by reference therein being referred to herein as the “Pre-Share Exchange
Commission Documents”). At the times of their respective filings, the Post-Share
Exchange Commission Documents, and to the Company’s knowledge, the Pre-Share
Exchange Commission Documents, complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents and, as for their respective dates,
none of the Post-Share Exchange Commission Documents, and to the Company’s
knowledge, the Pre-Share Exchange Commission Documents, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the Post-Share Exchange Commission
Documents, and to the Company’s knowledge, the Pre-Share Exchange Commission
Documents, comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. The financial statements
of the Company included in the Post-Share Exchange Commission Documents, and to
the Company’s knowledge, the Pre-Share Exchange Commission Documents, have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 2.02                      Representations and Warranties of the
Purchasers. Each of the Purchasers hereby makes the following representations
and warranties to the Company with respect solely to itself and not with respect
to any other Purchaser:
 
(a)           Organization and Standing of the Purchasers. If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)           Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, or partners, as the case may
be, is required. This Agreement has been duly authorized, executed and delivered
by such Purchaser and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with the terms thereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c)           Purchase For Own Account. Each Purchaser is acquiring the
Securities solely for its own account and not with a view to or for sale in
connection with distribution. Each Purchaser does not have a present intention
to sell the Shares or the Warrants, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Shares or the
Warrants to or through any person or entity; provided, however, that by making
the representations herein and subject to Section 2.02(g) below, such Purchaser
does not agree to hold the Shares or the Warrants for any minimum or other
specific term and reserves the right to dispose of the Shares or the Warrants at
any time in accordance with federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Securities and that it has been given
full access to such records of the Company and its subsidiaries and to the
officers of the Company and its subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.
 
(d)           Opportunities for Additional Information. Each Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company. Neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in the Transaction Documents.  Such Purchaser has
carefully considered and understands the risks and other factors affecting the
suitability of the Securities as an investment, including, without limitation,
those listed on Appendix A attached to this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e)           No General Solicitation. Each Purchaser acknowledges that the
Shares and the Warrants were not offered to such Purchaser by means of any form
of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.
 
(f)           Rule 144. Such Purchaser understands that the Securities must be
held indefinitely unless such Shares or Warrants are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Shares or Warrants without either registration under the Securities
Act or the existence of another exemption from such registration requirement.
 
(g)           General. Such Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirement of federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.
 
(h)           Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares or the
Warrants.
 
(i)           Independent Investment. Except as may be disclosed in any filings
with the Commission by the Purchasers under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Securities purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the
Securities.
 
(j)           Reliance on Exemptions.  The Purchaser agrees that he, she or it
meets the criteria established in one or both of subsections (i) or (ii), below
and as so indicated on the signature pages hereto.
 
 
(i)
The Purchaser is an “accredited investor” within the meaning of Rule 501 under
the Securities Act and has completed the “accredited investor” questionnaire
attached hereto as Exhibit B.

 
 
(ii)
The Purchaser is not a “U.S. person” (as that term is defined in Rule 902 of
Regulation S) (a “U.S. person”), its principal address is outside the United
States, and it was located outside the United States at the time any offer to
acquire the Securities was made to it and at the time that it executed this
Agreement. Each Purchaser that is a non-U.S. person further represents and
warrants that:

 
 
1)
the Purchaser is not acquiring the Securities as a result of, and the Purchaser
covenants that he, she or it will not engage in any “directed selling efforts”
(as defined in Regulation S) in the United States in respect of the Securities
that would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities;

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
2)
the Purchaser is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 
 
3)
the offer and the sale of the Securities to the Purchaser as contemplated in
this Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction in which the Purchaser resides;

 
 
4)
and the Purchaser covenants with the Company that:

 
 
a)
offers and sales of any Securities prior to the expiration of a period of one
year after the date of original issuance of the Securities (the one year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
Securities Act or an exemption therefrom and in each case only in accordance
with applicable state securities laws; and

 
 
b)
the Purchaser will not engage in hedging transactions with respect to the
Securities until after the expiration of the Distribution Compliance Period.

 
ARTICLE III.
OTHER AGREEMENTS OF THE PARTIES
 
Section 3.01                      Transfer Restrictions.
 
(a)           The Purchasers covenant that the Securities will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144 at such time that the Company is not required
to be in compliance with Rule 144(c) and any other limitations or requirements
set forth in Rule 144, the Company may require the transferor to provide the
Company with an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act.
 
(b)           The Purchasers agree to the imprinting of the following legend on
any certificate evidencing any of the Securities (in addition to any legend
required by applicable state securities or “blue sky” laws):
 
 
-6-

--------------------------------------------------------------------------------

 
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
Section 3.02                      Integration. The Company shall not sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares and Warrants in a manner that
would require the registration under the Securities Act of the sale of the
Shares and Warrants to the Purchasers.
 
ARTICLE IV.
MISCELLANEOUS
 
Section 4.01                      Fees and Expenses. Except as otherwise set
forth in this Agreement and the other Transaction Documents, each party shall
pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses, incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp or other similar taxes and duties levied in
connection with issuance of the Shares and the Warrants pursuant hereto.
 
Section 4.02                      Specific Enforcement.  The Company and the
Purchasers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement or the other Transaction
Documents were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement or the other Transaction Documents and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
 
Section 4.03                      Entire Agreement; Amendment. This Agreement
(including all exhibits and schedules hereto) and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the Purchasers holding a majority of the Shares then outstanding
and held by Purchasers, and no provision hereof may be waived other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Shares then
outstanding.
 
Section 4.04                      Notices. Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telex (with correct
answer back received), telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(a)           If to the Company:
 
InspireMD, Inc.
3 Menorat Hamor St.
Tel Aviv, Israel
Attention: Chief Executive Officer
Fax No.: +972-3-6917691
 
with copies to:


Haynes and Boone, LLP
30 Rockefeller Plaza, 26th Floor
New York, New York 10112
Attention: Rick A. Werner, Esq.
Fax No.: (212) 884-8234
 
(b)           If to any Purchaser at the address of such Purchaser set forth on
the signature pages hereto.
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 4.05                      Waivers. No waiver by either party of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provisions, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.
 
Section 4.06                      Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.
 
Section 4.07                      Successors and Assigns; Restrictions on
Transfer. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers.
 
Section 4.08                      No Third Party Beneficiaries. This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
 
Section 4.09                      Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all rights to a trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  This Agreement shall not be interpreted or construed with
any presumption against the party causing this Agreement to be drafted.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 4.10                      Survival. The representations and warranties
of the Company and the Purchasers shall survive the execution and delivery
hereof and the applicable Closing hereunder for the applicable statute of
limitations period.
 
Section 4.11                      Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and, all of which taken together shall constitute one and the
same Agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.
 
Section 4.12                      Severability. The provisions of this Agreement
and the Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 4.13                      Further Assurances. Upon the request of any
Purchaser or the Company, each of the Company and the Purchasers shall execute
and deliver such instrument, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement, the Shares, the Warrants and the Warrant
Shares.
 
Section 4.14                      Like Treatment of Purchasers. No consideration
shall be offered or paid to any Purchaser to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration is also offered to all of the Purchasers then holding Shares.
Further, the Company shall not make any payments or issue any securities to the
Purchasers in amounts which are disproportionate to the respective numbers of
outstanding Shares held by any Purchasers at any applicable time. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of the Shares, the Warrants or
otherwise.
 
 [SIGNATURE PAGES FOLLOWS]
 
 
-9-

--------------------------------------------------------------------------------

 
 
Company Signature Page
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized signatory as of the date first above written.
 

 
INSPIREMD, INC.
         
 
By:
/s/ Craig Shore     Name:   Craig Shore     Title: Chief Financial Officer      
   

 
 